In an action to recover for overtime compensation and for a share of profits, order granting examination of defendants before trial modified by striking items 43 and 44 from the second decretal paragraph; by striking the words “tax reports and returns” from item (c) of the third decretal paragraph, and by adding to the second decretal paragraph items 35 and 37, as they appear in the order to show cause. As thus modified, the order, insofar as appealed from, is affirmed, without costs, the examination to proceed on five days’ notice. No opinion. The appeal from the portion of the order denying plaintiff’s motion for a general discovery and inspection, without prejudice to a renewal, is dismissed, without costs. In that respect the order is not appealable. Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.